MEMORANDUM **
Bhupinder Singh petitions for review of the Board of Immigration Appeals’ (“BIA”) order, which affirmed without opinion the Immigration Judge’s (“IJ”) decision denying Singh’s application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
When, as here, the BIA adopts the IJ’s decision without opinion, we review the IJ’s decision directly. Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003) (as amended).
Substantial evidence supports the IJ’s determination that Singh no longer has a well-founded fear of future persecution because of changed country conditions in India. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). The IJ’s analysis of how overall changed country conditions affected Singh’s specific situation was sufficiently individualized to sustain the IJ’s ruling. Id. at 998-99.
Because Singh is ineligible for asylum, he necessarily fails to demonstrate eligibility for withholding of removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Substantial evidence also supports the IJ’s denial of CAT relief because Singh did not establish that it is more likely than not that he would be tortured if he returns to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.